C. A. 5th Cir. Motions of Chamber of Commerce of the United States, Business Roundtable, and National Association of Manufacturers for leave to file briefs as amici curiae granted. Motion of Bowie-Sims-Prange, Inc., et al. for leave to file a brief as amici curiae in No. 81-1618 granted. Certiorari granted, cases consolidated, and a total of one hour allotted for oral argument.
Justice White and Justice O’Connor took no part in the consideration or decision of these motions and these petitions.
Reported below: 655 F. 2d 627.